DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. US 2006/0194381 A1.
Regarding claims 22-24, Wei discloses:
A microelectronic transistor (i.e. Fig. 4b), comprising:
a transistor gate (407/409) disposed on a microelectronic substrate (401), wherein the transistor gate includes a first sidewall and an opposing side sidewall;
a first transistor gate spacer (412a/408) abutting the first sidewall of the transistor gate; and
a second transistor gate spacer (412b/408) abutting the second sidewall of the transistor;
wherein the second transistor gate spacer has a thickness that is greater than a thickness of the first transistor gate spacer;
a first doped region (403/403e/epi grown semiconductor regions para 0054), wherein at least a portion of the first doped region extends above the microelectronic substrate and contacts the first transistor gate spacer above the microelectronic substrate; and 
a second doped region (404/404e/ epi grown semiconductor regions para 0054), wherein at least a portion of the second doped region extends above the microelectronic substrate and contacts the second transistor gate spacer above the microelectronic substrate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. US 2006/0194381 A1 in view of Bunin et al. US 2011/0297961 A1.
Regarding claims 41-43, Wei discloses:
A microelectronic transistor (i.e. Fig. 4b), comprising:
a transistor gate (407/409) disposed on a microelectronic substrate (401), wherein the transistor gate includes a first sidewall and an opposing side sidewall;
a first transistor gate spacer (412a/408) abutting the first sidewall of the transistor gate; and
a second transistor gate spacer (412b/408) abutting the second sidewall of the transistor;
wherein the second transistor gate spacer has a thickness that is greater than a thickness of the first transistor gate spacer;
a first doped region (403/403e/epi grown semiconductor regions para 0054), wherein at least a portion of the first doped region extends above the microelectronic substrate and contacts the first transistor gate spacer above the microelectronic substrate; and 
a second doped region (404/404e/ epi grown semiconductor regions para 0054), wherein at least a portion of the second doped region extends above the microelectronic substrate and contacts the second transistor gate spacer above the microelectronic substrate.

An electronic system, comprising:
a board; and
a microelectronic device attached to the board, wherein the microelectronic device
includes at least one microelectronic transistor.
Bunin discloses a publication from a similar field of endeavor in which:
An electronic system (Fig. 4D), comprising:
a board (para 0084; 800 carrier to be attached to PCB); and
a microelectronic device (para 0084; 750 chip having FETS) attached to the board, wherein the microelectronic device includes at least one microelectronic transistor (FETS).
It would have been obvious to one skilled in the art to employ the transistors of Wei within the electronic system of Bunin to be used in high voltage power supply applications (see Bunin; para 0003).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894